Citation Nr: 0502914
Decision Date: 02/07/05	Archive Date: 04/27/05


BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-08 848	)	DATE MAR 03 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




ORDER

     The following corrections are made in a decision issued by the Board in this case on February 7, 2005:

     On page 25, line 9, concern is corrected to read concerning.

     On page 29, line 2, skin cancer is corrected to read PTSD.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0502914	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for skin cancer, claimed as 
due to exposure to Agent Orange.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which determined that the veteran had 
submitted new and material evidence to reopen previously 
denied claims of service connection for PTSD and skin cancer, 
and denied entitlement to service connection for cirrhosis of 
the liver.

Procedural history

The veteran served on active duty from August 1966 to April 
1969, including service in Vietnam.

In January 1989, the veteran filed a claim for entitlement to 
service connection for PTSD.  The RO denied entitlement to 
service connection for PTSD in a September 1989 rating 
decision, and he appealed.  This issue was subject to two 
remands by the Board, in September 1992 and in May 1995, for 
treatment records, a VA psychological examination and in 
order to obtain more detailed stressor information from the 
veteran.  

In July 1996, the veteran filed a claim for entitlement to 
service connection for skin cancer which he claimed was due 
to exposure to Agent Orange.  That claim was denied by the RO 
in an August 1996 rating decision, and the veteran appealed.  

In a January 1999 decision, the Board denied the veteran's 
claims of entitlement to service connection for PTSD and skin 
cancer.   

In July 2000, the veteran filed a claim of entitlement to 
service connection for cirrhosis of the liver and attempted 
to reopen his claims for entitlement to PTSD and skin cancer.  
In a January 2002 and August 2002 rating decisions, the RO 
denied service connection for cirrhosis of the liver and 
declined to reopen the claims of entitlement to service 
connection for PTSD and skin cancer.  The veteran perfected 
his current appeal to the August 2002 rating decision with 
the timely submission of his substantive appeal (VA Form 9) 
in March 2003.


FINDINGS OF FACT

1.  In January 1999, the Board denied claims of entitlement 
to service connection for skin cancer and PTSD.

2.  The evidence associated with the claims folder subsequent 
to the Board's January 1999 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for skin cancer.

3.  The evidence associated with the claims folder subsequent 
to the Board's January 1999 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for PTSD.

4.  Competent medical evidence does not support a finding 
that PTSD currently exists.

5.  Competent medical evidence indicates that the veteran's 
currently diagnosed cirrhosis of the liver is not 
etiologically related to his military service.




CONCLUSIONS OF LAW

1.  The Board's January 1999 decision denying the reopening 
of previously denied claims of entitlement to service 
connection for skin cancer and PTSD is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  Since the January 1999 Board decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for skin cancer; 
therefore, the claim of entitlement to service connection for 
skin cancer is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

3.  Since the January 1999 Board decision, new and material 
evidence has been received in regards to the veteran's claim 
for entitlement to service connection for PTSD; therefore, 
the claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

4.  PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002);
38 C.F.R. §§ 3.303, 3.304 (2004).

5.  Cirrhosis of the liver was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for skin 
cancer, PTSD and cirrhosis of the liver.  Specifically, he 
contends that his cirrhosis was incurred in Vietnam, his skin 
cancer is due to exposure to herbicides in Vietnam and his 
PTSD is a result of numerous in-service stressors during his 
service in Vietnam.

As noted in the Introduction, in August 2002 the RO 
determined that the claims of entitlement to service 
connection for skin cancer and PTSD, which had been denied by 
the Board in January 1999, had not been reopened.  Implicit 
in the veteran's presentation is the contention that new  and 
material evidence has been received which is sufficient to 
reopen those claims.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claims under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of those claims.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen claims that have been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims. 38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist, all three of 
which apply to the veteran's appeal of entitlement to service 
connection for cirrhosis of the liver.  As noted above, the 
duty to assist and standard of review are only applicable to 
the other claims once new and material evidence has been 
submitted to reopen them.  The Board will now address these 
concepts within the context of the circumstances presented in 
this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
Court held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen previously denied claims.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the August 
2002 rating decision and by the February 2003 statement of 
the case (SOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

More significantly, a letter was sent to the veteran in May 
2001 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claim for service connection and 
what constituted new and material evidence in order to reopen 
previously denied claims for service connection.  
Specifically, the veteran was advised that VA would obtain 
his service medical records if VA did not already have them 
and any private or VA medical records identified by him.  

Thus, the May 2001 VCAA letter, the August 2002 rating 
decision and the February 2003 SOC not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2001 letter, the RO informed the veteran that the RO would 
help him get such things as "medical records, employment 
records, or records from other Federal agencies," but that 
he must provide enough information about these records so 
that they could be requested on his behalf.  The RO also 
advised him that a VA medical examination would be provided 
if it was necessary to make a decision in his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The May 2001 letter informed him that 
if he had private medical evidence, he could complete and 
submit the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, to authorize the RO's retrieval of such on the 
veteran's behalf.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2001 letter requested that the 
veteran "Tell us about any additional information or evidence 
that you want us to try to get for you."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board notes that, even though the May 2001 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  
That one year period has since elapsed.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the adjudication of these claims (by rating 
decision in August 2002).  Therefore, there is no prejudice 
to the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of previously finally 
denied claims does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002).


The Board finds that under the circumstances here presented 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the veteran's service medical records and 
VA and private treatment records.  

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained for the claim of entitlement to service 
connection for cirrhosis of the liver.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   However, as 
explained below the veteran has presented no competent 
medical evidence of cirrhosis in service or as being 
secondary to a service-connected disability.  In the absence 
of competent medical evidence of an in-service disease or 
cirrhosis secondary to a service-connected disability, 
physical examination of the veteran is not necessary.  
Referral for a medical nexus opinion is similarly not 
necessary.  Any physician rendering an opinion of necessity 
would be required to rely on the veteran's own statement as 
to what transpired in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service disease or of cirrhosis secondary to a 
service-connected disability.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran declined a hearing before 
a Veterans Law Judge when he submitted his substantive appeal 
(VA Form 9).

1.  Whether new and material evidence has been submitted in 
order to reopen a previously denied claim of entitlement to 
service connection for skin cancer.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), finally disallowed claims may be 
reopened when new and material evidence is presented or 
secured with respect to those claims.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in July 2000, the revised 
regulations are inapplicable to the present appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claims, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to those claims after the last final 
denial, in this case the January 1999 Board decision.

The "old" evidence

At the time of the January 1999 Board decision, the evidence 
included the veteran's service medical records.  The service 
medical records detailed complaints of a skin lesion on the 
lower lip in July 1967 and a biopsy of a skin lesion of the 
lower lip in a September 1968 service dental record.  At the 
time of the veteran's separation examination in April 1969, 
the veteran indicated in the report of medical history that 
he had no skin diseases and clinical evaluation of the skin 
was "normal."

The veteran presented for a VA examination in March 1970, 
where examination of the skin revealed tinea versicolor on 
the veteran's cheeks, back and anus and ganglion on the right 
lateral hand.  

There are no pertinent medical records for almost three 
decades after the veteran left military service.

Of record are VA outpatient records beginning in January 
1989.  During an Agent Orange examination completed in 
January 1989, the veteran's skin was noted to be very dry and 
scaly.  In July 1996, a basal cell carcinoma of the left 
anterior chest was excised.  A treatment record dated in 
August 1996 indicated a basal cell carcinoma of the right 
posterior shoulder and a squamous cell carcinoma of the right 
hand.  In March 1997, the veteran was diagnosed with a basal 
cell carcinoma of the left temple which was also eventually 
excised.

In a decision in January 1999, the Board denied the veteran's 
claim of entitlement to service connection for skin cancer, 
noting that there was no dermatologic symptomatology in 
service, nor was there a competent medical opinion linking 
the veteran's current skin cancer to his military service.

The veteran filed a claim to reopen in July 2000, which was 
denied in an August 2002 rating decision.  The veteran filed 
a timely appeal to the August 2002 rating decision.

Additional evidence received since the January 1999 Board 
decision will be referred to below.

Analysis

The January 1999 Board decision is final.  See 38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  As 
explained above, the veteran's claim for service connection 
for skin cancer may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally received (i.e. 
after January 1999) evidence bears directly and substantially 
upon the specific matters under consideration, namely whether 
the veteran's skin cancer is related to service.

The additional evidence received since the January 1999 Board 
decision consists of 
VA outpatient records dated from January 2000 to October 2003 
which shows continuing skin complaints.  Most of the records 
submitted after the January 1999 Board decision pertain to 
unrelated conditions.  The only evidence that actually 
pertains to the issue on appeal is a September 2003 
assessment of a basal cell lesion of the temporal area.  This 
evidence can be considered "new" in that it was not 
previously before the Board in January 1999.  The evidence, 
however, is not "material" because it is cumulative and 
redundant of previous evidence of record, in that it relates 
to the veteran's current skin disability.  This element of 
service connection was already shown by the evidence of 
record in January 1999.  

In short, the newly received medical evidence merely confirms 
previous evidence that the veteran currently has skin cancer, 
which was not in dispute.  It does not, however, relate the 
skin cancer to the veteran's military service.  Such evidence 
is therefore not material.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].
  
Therefore, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001).  Nowhere in this evidence is 
there a medical opinion indicating that the veteran's was 
incurred in service.  

With respect to the veteran's own statements on file in 
support of his claims, these are essentially reiterations of 
similar contentions raised previously to the effect that his 
skin cancer is due to military service and are therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  It 
is now well established that a layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See 38 C.F.R. § 3.159 (2004); Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In Moray v. Brown, 5 Vet. App. 
211, 214 (1993), the Court specifically stated that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that his skin cancer is related to service.  The evidence 
which he has submitted is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and it is thereby not material.  The additionally submitted 
evidence thus does not raise a reasonable possibility of 
substantiating the claims on the merits.  See 38 C.F.R. § 
3.156 (2004).  Therefore, the Board finds that the veteran's 
attempt to reopen his claim of entitlement to service 
connection for skin cancer is unsuccessful.  The recently 
submitted evidence not being both new and material, the claim 
of service connection for skin cancer is not reopened and the 
benefits sought on appeal remain denied.

Additional comments

As discussed above in connection with the VCAA, in the 
absence of a reopened claim there is no duty to assist the 
veteran.

To the extent that the veteran desires to pursue this claim 
in the future, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for skin cancer, to 
include competent medical nexus evidence relating any current 
skin disability to military service.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996).



2.  Whether new and material evidence has been submitted in 
order to reopen a previously denied claim of entitlement to 
service connection for PTSD.

Pertinent laws and regulations

The applicable laws regarding new and material evidence and 
service connection in general are discussed above and need 
not be replicated.

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty (MOS) to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994). 

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claims, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to those claims after the last final 
denial, in this case the January 1999 Board decision.

The "old" evidence

At the time of the January 1999 Board decision, the evidence 
indicated that the veteran served in the Republic of Vietnam.  
The veteran's MOS was crawler tractor operator.

There were a number of VA examinations of record prior to the 
January 1999 Board decision.  Many of the VA examiners 
diagnosed the veteran with PTSD and alcoholism; some 
diagnosed the veteran only with alcoholism.  One VA 
examination dated in February 1993 that diagnosed the veteran 
with PTSD related it to an incident in Vietnam described by 
the veteran where he almost ran over a land mine with his 
tractor.

In its decision in January 1999, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD, noting that despite the fact that there were 
conflicting opinions as to whether the veteran had a 
"clear" diagnosis of PTSD, there was no evidence of a 
verifiable in-service stressor.  

[The Board notes that at the time of January 1999 decision, 
in order to establish service connection for PTSD there had 
to be evidence of a "clear diagnosis of the condition" 
under 38 C.F.R. § 3.304 (1999).  This provision was revised, 
effective June 18, 1999, and the regulation now requires a 
current diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2004).]  

The veteran filed a claim to reopen his claim of entitlement 
to service connection for PTSD in July 2000, which was denied 
in an August 2002 rating decision.  The veteran filed a 
timely appeal to the August 2002 rating decision.

Additional evidence received since the January 1999 Board 
decision will be referred to below.

Analysis

Submission of new and material evidence

The additional evidence received since the January 1999 Board 
decision includes statements from the veteran and a statement 
from fellow serviceperson T.D.W.  concerning the stressor 
incident in Vietnam.  

The veteran's statements are reiterative of previous 
statements and are not new.  
See Reid, supra.    

A statement by fellow serviceperson T.D.W. dated in January 
2002 indicated that he was in close proximity to the veteran 
when the veteran hit a large land mine with his tractor.  
T.D.W. reported that an expert of demolition (EOD) detonated 
the mine and told him and the veteran that they both would 
have been killed had the mine exploded as the veteran ran 
over it.

The above-noted evidence can be considered "new" in that it 
was not previously before the Board in January 1999.  
Additionally, the Board finds that the statement from T.D.W. 
is also "material" because it is not cumulative and redundant 
of previous evidence of record, in that it serves to verify 
the veteran's assertions of having experienced stressors in 
service.  This evidence is therefore so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156 (2001).  The credibility of 
T.D.W.'s statement is presumed.  See Justus, supra.

With respect to that matter of current diagnosis of PTSD, as 
discussed above the Board's January 1999 decision did not 
squarely address that matter, merely citing conflicting 
medical opinions, and it also relied upon a version of 
38 C.F.R. § 3.304(f) which is now obsolete.  The Board 
believes that new and material evidence is not required to 
reopen the claim as to this sub-issue.

The veteran's claim of entitlement to service connection for 
PTSD is accordingly reopened based on the addition to the 
record of new and material evidence.
 
Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the March 2003 SOC adjudicated the 
veteran's PTSD claim on its merits without regard to the 
submission of new and material evidence.  The SOC contained 
reference to the statutes applicable to service connection 
claims in general and PTSD in particular.  The veteran has 
set forth his contentions as to why he believes that service 
connection should be granted for PTSD on numerous occasions.  
The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits, and return of this case to the RO for additional 
consideration is not required.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

All identifiable medical evidence has been obtained.  The 
veteran was provided a VA psychological examination in July 
2003, the results of which will be discussed below.  The 
veteran indicated on his substantive appeal (VA Form 9) dated 
in March 2003 that he did not wish to have a personal hearing 
in regards to his claim.  The veteran and his representative 
have not furnished or identified any outstanding evidence 
that may have a bearing on his claim.

The Board notes that in a statement dated in October 2003, 
the veteran argues that his VA psychological examination in 
July 2003 was inadequate.  Specifically, the veteran contends 
that the VA examiner was trying to "get me to slip up.  He 
gave me the impression that he was trying to use my words 
against me.  He made me feel as if I were the enemy. . .  
This is clearly a case of an individual twisting the words of 
an interview to suit his needs."  The veteran asked for a 
new examination.

The Board finds that the July 2003 examination report 
reflects a familiarity with and discussion of the veteran's 
present complaints, and that the examiner made findings that 
were pertinent to the question presented.   The claims folder 
was available and reviewed prior to and following the 
evaluation and discussed in the examiner's opinion.  The 
Board can find nothing to indicate that the examination was 
some biased, cursory or that the examiner did not give 
adequate attention to the veteran's complaints.  That the 
examiner's findings do not support the veteran's own self 
evaluation is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
the veteran is not competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination.  See Espiritu, 2 Vet. App. at 494-5 (1992).  

It appears that the veteran is merely expressing displeasure 
with the outcome of the examination, which as described below 
did not diagnose PTSD but ascribed the veteran's problems to 
substance abuse.  This is hardly a remarkable or outlying 
conclusion, given the veteran's long history of alcohol 
problems.  Accordingly, the Board rejects the veteran's 
contention and the implied request that another examination 
be scheduled.  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber at 472 [VA's . . . . "duty to assist" 
is not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim].  If the veteran believed that the 
VA examination was not representative of his true condition, 
he was free to submit competent medical evidence to he 
contrary.  He did not do so. 
 
The Board wishes to make it clear that it is obligated to 
consider all of the evidence of record and to give them 
appropriate weight.  See 38 U.S.C.A. § 7104 (West 2002); see 
also Gilbert and Alemany, both supra.  This includes the 
report of the 
July 1993 VA examination and the veteran's entire medical 
history.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations.  Accordingly, the 
Board will address the merits of the claim.

(iii.) Standard of review

The applicable standard of review has been discussed above in 
the VCAA portion of the opinion and need not be repeated.

As noted by the Board above, the Justus presumption of 
credibility does not attach after a claim has been reopened.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Discussion of the merits of the claim

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

With respect to element (3), there is credible supporting 
evidence of record that a claimed in-service stressor 
occurred.  The statement from T.D.W., discussed above, serves 
to give credibility to the veteran's assertions of having 
been traumatized after running over a land mine that failed 
to detonate.  The Court recently determined that "buddy" 
statements may serve to corroborate in-service stressors 
alleged by veterans.  See Sizemore v. Principi, 18 Vet. 
App. 264 at 274 (2004) [buddy statement could be used to 
corroborate that a veteran's statement that he was blown off 
of a vehicle].  

In this case, the crucial elements are elements (1) and (2), 
in particular element (1), a current diagnosis of PTSD.  As 
was noted by the Board in its January 1999 decision, the 
record at that time contained diagnoses of both PTSD and 
alcoholism.  
More recent VA outpatient records dated beginning in January 
2000 include several diagnoses of PTSD.  The veteran 
presented for a VA psychological examination in July 2003.  
The veteran gave the examiner a detailed history of his 
Vietnam experience, including the occurrence of the above-
mentioned stressor involving almost running over a land mine 
in a tractor.  The veteran indicated experiencing stressful 
experiences constantly, and stated he had difficulty sleeping 
and could only stay asleep for about four or five hours a 
night.  

The examiner's diagnosis was alcohol dependence in remission 
and cannabis abuse.  In regards to PTSD, the examiner stated 
"there is no compelling evidence regarding objective 
evidence or consistency in reports of impairment in terms of 
for example stating that he has no friends, but then reviewed 
[sic] that a friend brought him tonight and he watches 
television with this friend.  He states that he does not like 
to go out, but then he indicated that eats most meals out  . 
. . there is no compelling evidence suggesting the diagnosis 
of post traumatic stress disorder and more notably a 
consistent presentation of inability to function socially or 
occupationally secondary to his psychiatric diagnosis."

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

Review of the record reveals that the most recent diagnosis 
of PTSD following an examination came in February 1997; 
alcoholism was also diagnosed at that time.  
In VA examinations from the previous month, January 1997, and 
in October 1997, the diagnosis was solely alcoholism.  The 
Board, in previous remands of this issue, sought to 
distinguish between the veteran's symptomatology of 
alcoholism and PTSD, if possible.  

The July 2003 VA's opinion is the most current and accounts 
for the one stressor that has been verified, the land mine 
incident.  The Board accords little weight of probative value 
to diagnoses of PTSD by previous VA examiners, the most 
recent being in February 1997, as they were based solely on 
the veteran's assertions of unverified stressors.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value. 
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  
Therefore, the Board affords greater probative value to the 
July 2003 VA examiner's opinion. 

Additionally, the medical opinions diagnosing PTSD in recent 
outpatient records also have less weight than the most 
current VA examination of July 2003.  
The diagnoses in the veteran's current outpatient records are 
short notations that seem to be based on the veteran's own 
assertions of PTSD, and give no explanation as to the reasons 
for the diagnosis of such.  This is in contrast to the July 
2003 VA examiner's opinion, which is based on a thorough 
evaluation of the veteran, accounts for his verified stressor 
in service and gives detailed reasons as to why the veteran 
does not currently have PTSD.  The examiner in particular 
noted the veteran's conflicting responses as to a number of 
questions concern friends, sleeping problems, etc.  

Moreover, as discussed by the Board above in connection with 
the duty to assist, the July 2003 medical opinion is hardly 
an outlier.  There have been a number of diagnoses of 
alcoholism in the past, to the exclusion of PTSD.

In short, the Board places greater weight of probative value 
on the July 2003 VA examination report and examiner's 
opinion, coupled with earlier reports which do not diagnose 
PTSD and instead diagnose alcoholism, than it does on the 
sketchy evidence, based on the veteran's own statements, 
which indicates that PTSD os present.  Accordingly, element 
(1) of 38 C.F.R. § 3.304(f) has not been satisfied, as there 
is no current diagnosis of PTSD, and the claim fails on that 
basis alone.

Conclusion

In the absence of the required element (1) under 38 C.F.R. § 
3.304(f), the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  The benefit sought on appeal is 
accordingly denied.



	(CONTINUED ON NEXT PAGE)





3.  Entitlement to service connection for cirrhosis of the 
liver.

Pertinent law and regulations

The laws pertinent to service connection in general have been 
noted above and need not be repeated for the sake of brevity.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cirrhosis of the 
liver, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

The Board additionally notes that no compensation shall be 
paid if a disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol and drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2004); see also VAOPGPREC 2-97 (1997).

Factual Background

Service medical records do not demonstrate that the veteran 
had any complaints indicative of cirrhosis of the liver 
during service.  There are no pertinent medical records until 
January 1989, almost two decades after separation from 
service.  VA outpatient records note several diagnoses of 
cirrhosis of the liver beginning in January 1989.  

The veteran presented for a VA examination in June 1989 where 
he was diagnosed with a "liver disease related to alcohol 
abuse."  Subsequent medical records, including psychiatric 
examination reports referred to above, diagnose alcoholism.



Analysis

The veteran seeks service connection for cirrhosis of the 
liver.  The veteran ascribes his current cirrhosis of the 
liver to his military service, including service in Vietnam.

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there are several competent diagnoses of cirrhosis of the 
liver of record.  Hickson element (1) is accordingly 
satisfied.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the service medical 
records are negative for any complaints, diagnoses, or 
treatment of cirrhosis of the liver in service or within one 
year of separation from service.   

All of the evidence concerning the alleged in-service 
incurrence of cirrhosis of the liver emanates from the 
veteran himself.  However, it is now well established that a 
layperson without medical training, such as the veteran, is 
not competent to opine on medical matters such as diagnosis, 
date of onset or cause of a claimed disability.  See 
Espiritu, 2 Vet. App. at 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Hickson element (2) has therefore not been met, and the claim 
fails on that basis alone.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Indeed, a VA 
examiner in June 1989 attributed the veteran's cirrhosis to 
alcohol use, which is not compensable.   
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.1(n), 
3.301 (2004).
  
The Board notes the argument of the veteran's representative 
in November 2004 that cirrhosis of the liver should be 
service-connected as secondary to PTSD.  The representative 
noted that, under Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), veterans may be compensated for drug and alcohol abuse 
when it is secondary to service-connected disability.  

Although the representative's reading of the law is correct, 
as discussed above, service connection for the veteran's 
alleged PTSD has been denied.  Secondary service-connection 
for cirrhosis of the liver is therefore now warranted on that 
basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
cirrhosis of the liver.  Therefore, despite arguments by the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for skin cancer is 
not reopened.  The benefit sought on appeal remains denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for skin cancer is 
reopened.  The benefit sought on appeal is denied on the 
merits.

Service connection for cirrhosis of the liver is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




